Citation Nr: 9926301	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-27 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to June 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California which granted service connection for 
posttraumatic stress disorder, with an original evaluation of 
30 percent disabling.  The appeal was subsequently 
transferred to the Regional Office in Detroit, Michigan (RO) 
due to the veteran's geographic relocation.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  For the period between September 30, 1991 and February 5, 
1998, the veteran's PTSD was productive of no more than 
considerable impairment of relationships and industrial 
ability, and during that period in which current regulations 
were applicable, the veteran's PTSD was productive of no more 
occupational and social impairment with reduced reliability 
and productivity.  

3.  From February 6, 1998 the veteran's PTSD was productive 
of no more than definite impairment of relationships and 
industrial ability, and was productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.



CONCLUSIONS OF LAW

1.  Between September 30, 1991 and February 5, 1998, the 
criteria for a 50 percent evaluation for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107, (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.125-4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (1998).

2.  From February 6, 1998, the criteria for an evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107, (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally filed her claim for service connection 
for a psychiatric condition in September 1991.  Her claim was 
denied by the Los Angeles, California RO, and she appealed to 
the Board.  After her appeal was denied, the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court), which vacated and remanded that portion of the 
Board's decision that had denied the veteran's claim for 
service connection for PTSD.  After additional development, 
the veteran was awarded service connection for PTSD by the RO 
in June 1996, with an original evaluation of 30 percent.  

The basis on which the diagnosis of PTSD was made and the 
service connection granted, was an incident in service in 
which the veteran was raped by an officer whom she had been 
dating.  The veteran described the episode in her May 1993 
personal hearing at the RO.  According to the veteran, she 
became pregnant, was discharged from the Army, and the 
officer promised to marry her.  After leaving the military 
base, she forwarded her savings to the officer in order to 
assist in the purchase of a house.  According to the veteran, 
the officer failed to follow through on his promises to marry 
her and set up a home, and he absconded with her money.  The 
veteran gave the baby up for adoption one month after she was 
born.  The veteran's account is corroborated by a May 1993 
letter written by her sister.

The veteran's claim is an appeal of the original assignment 
of 30 percent disability evaluation, and, as such, the claim 
for a higher evaluation is well grounded.  See 38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed with regard to this issue.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing her 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's entire 
history is reviewed when making a disability evaluation.  See 
38 C.F.R. § 4.1 (1998).

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of mental 
disorders were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996) (presently codified at 38 C.F.R. 
§§ 4.125- 4.130 (1998) (hereinafter referred to as 
"current" regulations).  The Court has held that "where 
the law or regulation changes after a claim has been filed or 
reopened but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  However, for 
the period of time prior to the effective date of new 
regulations, the veteran's symptomatology may be evaluated 
only pursuant to the (former) regulations then in effect.  
See Rhodan v. West, 12 Vet. App. 55 (1998).

Under former regulations, a 30 percent evaluation requires 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
psychoneurotic symptoms that result in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
is granted where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  With regard to the word 
"definite," in a precedent opinion the General Counsel of 
VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term, "definite"  
38 U.S.C.A. § 7104(c).

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1998).  Under 
the current regulations, a 30 percent evaluation is assigned 
if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss.  A 50 percent evaluation is 
assigned if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is assigned if there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

The claims file contains psychiatric treatment records from 
the VA Medical Center (VAMC) in Los Angeles, California 
spanning from October 1991 to April 1996.  Treatment 
apparently resumed at the VAMC in Detroit, Michigan, 
beginning in February 1998 to the present.  The file also 
contains three psychological assessments performed in March 
1996, February 1998 and March 1999.  The Board finds that 
review of these records indicates that the veteran's PTSD 
disability must be evaluated at separate time periods due to 
fluctuation in her symptomatology.

From the period from September 1991 to April 1996, the 
veteran received psychiatric treatment, both medication and 
counseling, through an outpatient clinic at the Los Angeles 
VAMC.  In addition to individual counseling, the veteran was 
involved in alcohol prevention counseling and group therapy.  
The treatment records reflect that the veteran was depressed 
during much of this time period, although her mood varied at 
different sessions.  At the earlier sessions she was tearful, 
and spoke in a vague and distracted way, while during certain 
times, with the assistance of her therapist, she was able to 
discuss issues of concern in a productive manner.  
Discussions during therapy generally centered on the 
inservice rape incident and its repercussions, the veteran's 
childhood, and the veteran's current relationships.  In 
addition, there was focus on avoiding the use of alcohol and 
cocaine; however, on several occasions the veteran resumed 
abuse of both alcohol and cocaine.  At various times, the 
veteran was noted to have paranoid ideation involving 
harassment by her neighbors.  She was diagnosed through 
psychiatric testing in October 1992 with paranoid personality 
disorder and narcissistic personality disorder.  A May 1993 
letter from the veteran's therapist states that the veteran 
was diagnosed with depression and was being treated with 
antidepressant medication.  In late 1994 and well into 1995, 
the veteran apparently began regular drinking again.  At that 
time she was experiencing emotional loss due to the deaths of 
relatives, and associated depression.

In February 1996, the veteran began treatment with a new 
therapist, who performed a comprehensive psychological 
evaluation in March 1996.  An extensive discussion of the 
veteran's history was reported, particularly focusing on her 
difficulty in relationships due to the inservice rape.  
During the evaluation, the veteran reported recent headaches, 
ulcers, and pain in her knees.  She also had destructive 
behavior patterns such as drinking while taking 
antidepressant medication and walking alone at night.  She 
reported a history of suicide attempts, most recently during 
the summer of 1995.  She acknowledged current suicidal 
thought but denied intent, claiming she thought of the impact 
on her sons.  She reported current feelings of depression, 
anger, frustration and anxiety and pessimism about her 
future.  She said she feels anxious and fearful in crowds and 
avoids places with large numbers of people.  She said she has 
periods of crying and reduced appetite.

The veteran was well dressed and neatly groomed with 
carefully applied makeup.  She was overtly cooperative, but 
initially guarded, becoming more open toward the end of the 
session.  She was startled by hearing an announcement on a 
loud speaker.  She was oriented times four.  Her facial 
expression ranged from sad to perplexed, posture was 
initially rigid, and her eye contact improved over time.  Her 
mood was dysphoric and detached and she had constricted and 
shallow affect.  Her psychomotor activity level was low with 
slow movement, thinking and speech.  She had visible muscle 
twitching and fidgeting throughout the interview.

She was preoccupied with the current claim.  She had limited 
insight as evidenced by poor abstractions on proverbs and her 
judgment was weak.  She denied schizoid dissociation, 
auditory or visual hallucinations, with the exception of 
pseudo-hallucinations occasionally experienced upon waking.  
She reported some paranoid ideation in terms of the 
intentions of others and she said she had no friends.  She 
had good immediate and recent memory, but her remote memory 
with respect to personal events was impaired.  Her attention 
and concentration were good but slow.  She was accurate with 
similarities but unable to abstract.

A personality test was administered and test results 
indicated potential for an invalid profile due to 
overreporting of psychological symptoms.  Her profile was 
consistent with a diagnosis of PTSD.  Her profile suggested a 
high degree of distress, personality deterioration, extreme 
physical symptoms, depressed mood and cognitive 
disorientation.  She was emotionally alienated with few 
friends, had an introverted lifestyle, an inability to assert 
herself, and felt misunderstood.  She also manifested sleep 
disturbance.  She had vivid memories of traumatic 
experiences, difficulty concentrating, sexual problems, 
excessive jumpiness, and emotional numbness.  Based on the 
interview and testing, the veteran was given a Global 
Assessment of Functioning (GAF) score of 40.

Based on this evidence the Board is of the opinion that the 
veteran's symptomatology for the period in which she was in 
treatment in Los Angeles, September 1991 through April 1996, 
is more consistent with a 50 percent evaluation under former 
criteria than the assigned 30 percent evaluation.  The 
veteran's ability to establish or maintain effective or 
favorable relationships and to engage in employment was 
considerably impaired at that time.  The veteran's 
symptomatology during that time period is greater than the 
"more than moderate but less than rather large" 
contemplated by a 30 percent evaluation.  However, a 50 
percent evaluation adequately accounts for the symptomatology 
and a 70 percent evaluation is not warranted.  Although the 
veteran was impaired, she was not severely impaired in her 
relationships, as she still apparently had contact with a 
number of family members, including her siblings and sons.

There are no treatment records for the period beginning at 
the end of April 1996 until early February 1998.  In 
accordance with the benefit of the doubt rule, the Board will 
assume that the veteran's condition continued at the same 
level of disability during that period, warranting a 50 
percent evaluation under either former or current criteria.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

On February 6 1998, the veteran was evaluated as a new 
patient at the Detroit, Michigan VAMC.  She described her 
memories of past events and her current family situation.  
She was tearful during the interview and her mood was sad and 
affect appropriate.  She was alert and oriented times three 
and had fair insight and judgment.  She was assigned a GAF 
score of 70.  Several days later, a consultation for purposes 
of inclusion in group therapy was performed.  During the 
consultation, she described a variety of biopsychosocial 
stressors, including recent reunification with the daughter 
she had given up for adoption, an ill aunt for whom she was 
caring, separation and pending divorce from her spouse, 
occupational dysfunction/disability, and medical conditions.  
She had difficulty separating past from present.  She was 
concerned about confidentiality.  She was oriented times 
three, was verbal, cooperative, and polite, and provided rare 
but spontaneous eye contact.  Her speech was mildly 
pressured, with appropriate volume and tone.  Her affect was 
consistent with her sad/dysphoric mood.  She had no suicidal 
or homicidal ideation.  She had goals for the future.  Her 
functions of insight, memory, judgment and intelligence were 
grossly intact.  Her self-esteem was quite poor, and she 
verbalized a history of domestic violence.  

Following these initial interviews, and until at least as 
recently as April 1999, the veteran participated in both 
individual and group therapy sessions, including alcohol and 
drug prevention therapy.  During the group sessions, the 
veteran was an active participant and appeared to be 
supportive of others.  In individual sessions, the veteran 
discussed her relationships and future, as well as past 
incidents and how they affected her.  She worked on a variety 
of ways to deal with her psychological issues.  In February 
1999 it was reported that the veteran's family relationships 
were improving, she was participating in bible study classes, 
and was involved in searching for a job.

In March 1999, a VA compensation and pension examination was 
performed.  The veteran was carefully, attractively, but 
rather dramatically attired.  She was anxious and cautiously 
friendly at first, but rapport was easily established.  Her 
speech was fluid, and she talked easily.  She had rather 
dramatic shifts in mood from tearfulness to joyful smiles, 
but she maintained excellent poise.  She only appeared 
distressed while discussing a distressing topic and she was 
cooperative throughout the interview.  She was oriented times 
3, coherent, relevant, and goal-directed in speech.  She 
denied visual or auditory hallucinations, paranoid or 
grandiose delusions, and other symptoms of psychosis or 
thought disorder.  Her memory appeared intact and her proverb 
interpretation, abstraction and formal judgment were also 
intact.  She rated her current mood as a 4 out of possible 
10.  She denied current suicidal/homicidal ideation.  She 
said she sleeps poorly, only 3 hours per night.  She said she 
had gained 40 pounds since July 1998.  She reported being 
able to perform daily functions.  She admitted to both manic 
and depressive periods, but her descriptions appeared to be 
dependent upon cues from the examiner.  She denied obsessive, 
compulsive or ritualistic behaviors.  She reported daily 
crying spells and "flashbacks" of the inservice rape.  The 
flashbacks were more in the form of intense reminiscences 
that upset her and caused her to be angry.  These episodes 
were not intrusive or disorienting.  She could not provide 
details of the rape and attributed this to emotional 
blocking.

She described a positive reunion with the daughter she had 
given up for adoption and the daughter's two children.  She 
said she was filing for divorce from the husband from whom 
she had been separated since 1981.  She said lived alone 
except when her sons join her.  She had not been employed 
since 1990, which she attributed to difficulty focusing and 
concentrating.  She was in receipt of SSI and other Social 
Security benefits, as well as VA benefits.  She had no 
history of psychiatric hospitalization.  She had been 
receiving outpatient treatment since the mid-1990's and took 
medication for depression.  She had a history of chronic 
alcohol use and dependence, as well as cocaine use, as 
recently as January 1999.

The examiner found that the veteran's report of 
symptomatology was extreme and inconsistent in comparison 
with the quality of her behavioral presentation.  Except for 
her inability to work, she was able to maintain satisfying 
relationships with all three of her children.  She was able 
to care for herself and remained poised in discussing 
traumatic material.  She had a broad range of affect, with no 
evidence of psychosis or thought disorder.  Moreover, her 
description of severe depression and mania was vague and 
inconsistent.  The examiner stated that her symptomatology 
was moderate, and assigned her a GAF score of 60.  He further 
stated that her symptoms should be viewed within a broader 
context of substance dependence and personality disorder, 
which were likely to exacerbate her PTSD symptoms.

Based on the treatment notes and two psychiatric evaluations 
of the veteran in the period from February 6, 1998 to the 
present, it is the Board's opinion that the veteran is 
entitled to no more than a 30 percent evaluation for PTSD 
under either current or former regulations.  These records 
show that the veteran was able to maintain satisfying 
relationships with her children.  Thus, she did not have 
considerable interference with her relationships, which might 
indicate a 50 percent evaluation under former criteria.  
Although she did state during an evaluation that she was 
unable to work, she was actively seeking a job during early 
1999, and she did not appear to exhibit symptomatology, such 
as an explosive temper, which would inhibit her ability to 
maintain employment.  She was able to care for herself and an 
ill relative, indicating her basic skill functions were 
adequate.  Under new criteria, the veteran does not have 
symptoms which would indicate a 50 percent evaluation, such 
as flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
memory, judgment or thinking.  She did have disturbance of 
motivation and mood, but these seemed to be eased greatly by 
her therapy sessions.  Furthermore, a 30 percent evaluation 
accounts for some level of impairment due to depressed mood.  
In addition GAF scores of 60 and severity were recorded, 
scores more consistent with a 30 percent evaluation rather 
than a 50 percent evaluation.  Overall, her symptomatology 
fits within the criteria described for a 30 percent 
evaluation during this latter period.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1998) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet.App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board, as did the 
RO, finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1998).  In this 
regard, the Board finds that there has been no assertion or 
showing by the veteran that her PTSD has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Subject to the provisions governing the payment of monetary 
benefits, between September 30, 1991 and February 5, 1998, a 
50 percent evaluation for PTSD is granted.  

From February 6, 1998, an evaluation in excess of 30 percent 
for PTSD is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

